Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 2, 6 and 9 have been cancelled.
Claims 1, 3-5, 7 and 8 are pending. Applicant’s amendment has necessitated modification of the existing rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 7/14/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robins et al. (US 6909027; IDS filed 09/1/2020) and Bryant et al. (Acute & Chronic Wounds Current Management Concepts 2012; pages 285-287; 3 pages).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    350
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    491
    839
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1 and 3, Robins et al. is directed to optimizing wound care treatment (Abstract) by form an in situ film dressing containing polyalkylene carbonate (claims 1-9) such as polyethylene carbonate in methylene chloride (claim 15) where the solvent methylene chloride evaporates (claim 6), thus providing a clear thermoplastic soft elastomeric polymer (column 4, lines 1-4), where the wound healing process is observed through the clear film (column 6, lines 8-9), which ostensibly is formed over and around the wound over a time of formation. As the methylene chloride evaporates and the polyethylene carbonate polymerizes, any organisms are eradicated through lysing of the cell membranes as a natural result of that process. “In general, a limitation or the entire invention is inherent and in the public domain if it is the ‘natural result flowing from’ the explicit disclosure of the prior art.”  Schering, 339 F.3d at 1379 (citing Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 970 (Fed.Cir.2001);  In re Kratz, 592 F.2d 1169, 1174 (CCPA 1979)).  Robins et al. teach that the wound is washed or pretreated and then dried followed by coating with the polymer solution which is allowed to dry (column 6, lines 1-3), which forms a barrier film to the skin that naturally protects wounds against water, dirt and microorganisms (column 3, lines 37-38; column 4, line 20) and implicitly protects wounds against water, dirt and microorganisms and eliminates the presence and preventing the migration of potential biofilm producing organisms into the wound bed. Thus, any outside bacteria cannot migrate to access the wound to form bioburden/biofilm because of the barrier film. Robins et al. teach that occlusive dressings have a lower infection rate and polyethylene carbonate is the polymer of choice (column 5, lines 24-27) to make a clear film for wound observation, provide an oxygen barrier, hence a barrier to the flow of O2 into and from the wound after the elastomeric film is formed, and good skin adhesion, which is at the periphery of the wound, to keep out bacteria and foreign matter (column 3, lines 36-44 and column 5, lines 29 and 42-45) thus implicitly providing a method for wound management in prevention of bioburden and/or biofilm. Any organisms are eradicated as the methylene chloride of the polyethylene carbonate composition evaporates and the polyethylene carbonate polymer of the polyethylene carbonate composition polymerizes.
	Regarding instant claim 1, since Robins et al. teach and suggest the same polyethylene carbonate as claimed by Applicant and carbon dioxide formation to maintain a low pH at the wound site (column 5, lines 59-60), which enhances wound healing (column 5, lines 46-48), and which is the same as releasing CO2 into the wound to effectively lower pH below an area of application to effectively reduce microbial load.  Reducing the microbial load is a natural consequence of applying the polyethylene carbonate composition on and around a wound. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
	Regarding instant claim 7, Robins et al. teach that the wound is first cleaned (column 4, lines 37-38) and then dried (column 6, line 1-2), which would include skin at the periphery of the wound.
	Bryant et al. teach close supervision of the patient and accurate wound assessments are essential to ensure an outcome with the stated wound goals (page 287, summary last sentence) and patient assessment as the first step which means assessing the wound and deciding on the course of action (Figure 17-1) and the status of the wound and urgency of the need for debridement (page 285, SELECTION OF DEBRIDEMENT METHOD) where debridement of tissue will control infection (page 286 left column). Bryant et al. also teach that the wound must be closely monitored for indicators of progression of the debridement process (page 287, left column) where assessment parameters include wound dimensions, volume of exudate, odor, type of tissue present and condition of periwound skin (page 287, left column).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Robins et al. is that Robins et al. do not expressly teach conducting an initial risk assessment protocol with regard to a wound with visually inspecting the wound on a daily basis to identify potential indicators of bioburden, biofilm and/or maceration, inspecting the elastomeric film barrier for leakage and loosening of edges, visually inspecting to identify existing bioburden and prior development of biofilm, determining non-healing status of the wound, identifying personal characteristics leading to susceptibility to the development of bioburden and/or biofilm, and identifying potential medical procedures conflicting with conventional wound treatment protocols and wherein the step of applying includes covering an area that extends at least one and one-quarter inches beyond edges of the wound with the polyethylene carbonate composition. This deficiency in Robins et al. is cured by the teachings of Bryant et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a wound care medical researcher, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from wound care medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Robins et al. by conducting an initial risk assessment protocol with regard to a wound with visually inspecting the wound on a daily basis to identify potential indicators of bioburden, biofilm and/or maceration, inspecting the elastomeric film barrier for leakage and loosening of edges, visually inspecting to identify existing bioburden and prior development of biofilm, determining non-healing status of the wound, identifying personal characteristics leading to susceptibility to the development of bioburden and/or biofilm, and identifying potential medical procedures conflicting with conventional wound treatment protocols and wherein the step of applying includes covering an area that extends at least one and one-quarter inches beyond edges of the wound with the polyethylene carbonate composition, as suggested by Bryant et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Conducting an initial risk assessment protocol in regard to a wound by visually inspecting the wound on a daily basis to identify potential indicators of bioburden, biofilm and/or maceration and identify personal characteristics leading to susceptibility to the development of bioburden and/or biofilm is obvious in view of the combined references as discussed above as the artisan is looking for signs of infection of the wound. The ordinary artisan in wound treatment would initially inspect the wound and assess the damage, any biofilm formation and healing/non-healing status of the wound and decide on appropriate treatment including daily visual inspection where it is obvious to look for infection that would be due to microorganism infection and thus indicator of bioburden/biofilm and/or maceration with a reasonable expectation of success. It is obvious to inspect the elastomeric film barrier for leakage and loosening of edges because if the film barrier leaks or is loose then contamination can occur leading to wound infection. Thus, it is desirable to inspect the film barrier for leakage and loosening with a reasonable expectation of success. Additionally, the wound treatment artisan has the knowledge to assess and identify potential medical procedures conflicting with conventional wound treatment protocols in the best interest of the patient with a reasonable expectation of success. With regard to the step of applying includes covering an area that extends at least one and one-quarter inches beyond edges of the wound with the polyethylene carbonate composition, Robins et al. teaches that the polymers adhere to skin and therefore the artisan would optimize the amount of polymer film to cover the wound with no leakage and a sound barrier to outside dirt, water and bacteria to reduce infections (column 3, lines 37-41), hence preventing the migration of potential biofilm producing organisms into the wound bed and protecting the wound, and thus go beyond the edges of the wound to the skin where the polymer film would adhere to seal up the wound with a reasonable expectation of success and protects wounds against water, dirt and microorgansims. Thus, it is just optimization of that distance, such as a quarter inch beyond the edge of the wound to provide a sound wound barrier. None of the risk assessment steps claimed are characterized as providing surprising or unexpected results in the specification as filed. Accordingly, these are merely risk assessments steps obvious to the medical artisan trained in wound treatment. As discussed above, the limitations of lysing of cell membranes as methylene chloride evaporates and the polymer polymerizes as well as releasing CO2 into the wound to lower the pH to effectively reduce microbial load are natural results of performing the method of Robins.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that Robins expresses no concern with the prevention of bioburden and/ or biofilm, and would have no reason to perform the steps of the claimed invention. However, the Examiner notes that Robins does teach and suggest keeping bacteria out of the wound by forming a barrier to outside dirt, water and bacteria (column 3, lines 37-38; column 4, line 20). That would prevent any bioburden/biofilm from establishing itself in the wound. 
Bryant is relied upon as characterized by the Examiner and not as characterized by Applicant. 
Applicant argues that the claimed method requires an understanding that the application of the film will result in a release of CO2 into the wound to effectively lower pH below an area of application to effectively reduce microbial load and eradicating any organisms through lysing of cell membranes as methylene chloride of the polyethylene carbonate composition evaporates and polyethylene carbonate polymer of the polyethylene carbonate composition polymerizes. Neither Robins nor Bryant appreciate this sequence of events. Respectfully, the Examiner cannot agree because Robins applies the same composition to wounds as claimed by Applicant and the sequence of events that follow are naturally present in the method of Robins even if they did not recognize it at that time. See MPEP 2112 II: “II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).”
Moreover, Applicant’s scientific explanation for the functioning of the composition in the method of Robins does not make the claimed method patentably new.  See, for example, Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed.Cir.2001) (explaining that newly discovered results of known processes are not patentable because those results are inherent in the known processes).  Thus, when considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure. Respectfully, Applicant’s arguments are not persuasive. 
Applicant asserts that nothing in the cited art discloses or suggest the lowering of pH through the application of a film as disclosed and claimed in accordance with the claimed invention. The Examiner cannot agree because Robins teaches and suggest  carbon dioxide in the wound tissue and maintaining a low pH (See at least column 2, lines 44-46). Applicant’s arguments are not persuasive.
Applicant argues that the methodology of the present invention was far from obvious or inherent as those within the field have known of the composition disclosed by Robins for years and nothing in the cited art suggests or discloses its used in the prevention of bioburden and/ or biofilm. Respectfully, the Examiner does not agree because the Robins reference is all about keeping dirt and bacteria out of the would which prevents bioburden and/or biofilm. 
Applicant points to Exhibit A for support. Respectfully, the Exhibit A is not persuasive for at least these reasons. First it is not in Declaration form. See MPEP 716.02(g) Declaration or Affidavit Form [R-08.2012] “The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.”
Secondly, the Exhibit A states that: “The Preventogen lays down an impermeable barrier to bacteria and the Biofilm cannot form.” So, the Preventogen was a barrier to bacteria and because it was a barrier to bacteria then biofilm cannot form. This supports the Examiner’s position that Robins teaches that films made from these polymers form a barrier to bacteria (column 3, lines 37-38), which naturally prevents biofilm formation. So even if the Exhibit A was presented in Declaration form, it would not support Applicant’s position but would rather support the Examiner’s position. 
Applicant discusses the specification on lysing cell membranes and releasing CO2 into the wound to lower the pH as being not appreciated by the prior art. This argument as been addressed above by the Examiner as inherent in the prior art method. Respectfully, Applicant’s arguments are not persuasive.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613